FILED
                                                              United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                   Tenth Circuit

                            FOR THE TENTH CIRCUIT                  February 9, 2021
                        _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
KENT G. SAVAGE,

      Plaintiff - Appellant,

v.                                                     No. 20-6025
                                               (D.C. No. 5:15-CV-01194-HE)
MARY FALLIN, individually; ROBERT                      (W.D. Okla.)
PATTON, individually; JASON BRYANT,
individually; JOE ALLBAUGH,
individually; TERRY CLINE, individually
and in his official capacity as
Commissioner of Health Department, State
of Oklahoma; ROBERT DOKE,
individually and in his official capacity as
State Fire Marshal, State of Oklahoma;
JEFFREY HICKMAN, individually and in
his official capacity as Speaker of the
House, State of Oklahoma; BRIAN
BINGMAN, individually and in his official
capacity as Senate President Pro Tem, State
of Oklahoma; CLARK JOLLEY,
individually and in his official capacity as
Chairman of the Senate Appropriations
Committee, State of Oklahoma; SCOTT
CROW, in his official capacity as Director
of the Oklahoma Department of
Corrections; KEVIN STITT, in his official
capacity as Governor of the State of
Oklahoma; RICK WHITTEN, in his
official capacity as Warden of the James
Crabtree Correctional Center,

      Defendants - Appellees.
                     _________________________________
                           ORDER AND JUDGMENT *
                       _________________________________

Before HARTZ, KELLY, and EID, Circuit Judges.
                  _________________________________

      Kent Savage appeals the district court’s dismissal of his claims against

numerous Oklahoma officials involved with the state prison system. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm the judgment of the district court.

                                  BACKGROUND

      Savage was an inmate at the James Crabtree Correctional Center (JCCC) in

Helena, Oklahoma. Prison officials have since transferred him to the North Fork

Correctional Center (NFCC) in Sayre, Oklahoma. In 2015, Savage, pro se, brought

claims under 42 U.S.C. § 1983 against eight defendants in their individual and

official capacities: Mary Fallin, the governor of Oklahoma; Robert Patton, the

director of the Oklahoma Department of Corrections (ODOC); 1 Jason Bryant, the

JCCC warden; 2 Terry Cline, commissioner of the Oklahoma Department of Health;


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         While this case was pending, the district court substituted subsequent ODOC
directors Joe Allbaugh and Scott Crow, respectively, as defendants for Savage’s
official capacity claims.
      2
      The district court later substituted Rick Witten, who succeeded Bryant as
JCCC warden, as the defendant for Savage’s official capacity claims.
                                          2
Robert Doke, the Oklahoma fire marshal; and three members of the Oklahoma

legislature (Jeffrey Hickman, Brian Bingman, and Clark Jolley). Savage alleged the

conditions at JCCC were unconstitutionally harsh due to overcrowding and

understaffing and that the defendants acted with deliberate indifference toward those

conditions. He also asserted a state-law claim for intentional infliction of emotional

distress (IIED).

      The district court summarily dismissed all claims. In Savage v. Fallin, 663 F.

App’x 588, 594 (10th Cir. 2016), we affirmed a majority of the dismissal order, but

reversed as to defendants Fallin, Bryant, and Patton. On remand, Savage filed an

amended complaint, seeking to reinstate his claims against all defendants and to

bolster some of his factual allegations. The district court ultimately dismissed all

claims in three orders.

      In its first dismissal order, the district court screened the amended complaint

and dismissed all claims against Cline, Doke, Hickman, Bingman, and Jolley. The

court dismissed the claims against Cline and Doke under 28 U.S.C. § 1915A(b)(1)

because the amended complaint failed to state a claim upon which relief could be

granted against them. The court concluded Savage’s amended complaint failed to

plead both the objective and subjective components of an Eighth Amendment claim,

and that it failed to allege a sufficiently outrageous level of conduct on the part of

these defendants to impose liability against them for IIED, see Durham v.

McDonald’s Rests. of Okla., Inc., 256 P.3d 64, 67 (Okla. 2011) (holding that, to state

a claim for IIED under Oklahoma law, “[t]he test is whether the conduct is so

                                            3
extreme in degree as to go beyond all possible bounds of decency, and is atrocious

and utterly intolerable in a civilized community”). The district court dismissed the

Eighth Amendment and IIED claims against Hickman, Bingman, and Jolley under

28 U.S.C. § 1915A(b)(2) because absolute legislative immunity shielded those

defendants from liability.

      In the second dismissal order, the court ruled on motions to dismiss filed by

Fallin, Patton, Bryant, and Allbaugh. It denied the motion as to the claims against

Bryant and Allbaugh in their official capacities because this court had already

concluded the complaint pled sufficient facts to state an Eighth Amendment claim for

deliberate indifference against them. 3 It also denied the motion as to claims against

Bryant and Patton in their individual capacities based on our prior order. The court

granted the motion as to the individual capacity claims against Allbaugh, however,

because the amended complaint did not sufficiently allege that he was personally

involved in the deprivation of Savage’s federal rights.

      The court granted Fallin’s motion in full under the doctrine of legislative

immunity. We had previously reversed the court’s dismissal of the claims against

Fallin, reasoning that Savage might have stated an Eighth Amendment claim against

her based on actions she took in an administrative capacity. Savage, 663 F. App’x at

591. The district court concluded that, despite the conclusory use of the term




      3
        Because Patton no longer acted in an official capacity, the district court
implicitly granted the motion to dismiss the claim against him in his official capacity.
                                           4
“administrative” in the amended complaint, the actions Savage complained of were

within Fallin’s policy-making authority and thus subject to legislative immunity.

      In its third dismissal order, the district court addressed Savage’s official

capacity claims against ODOC director Crow and JCCC warden Whitten and his

individual capacity claims against Bryant and Patton. The magistrate ordered the

defendants to prepare a Special Report addressing Savage’s claims. The Special

Report stated that, at the time Savage filed his complaint, JCCC was operating below

Oklahoma Board of Corrections capacity (capacity 1313, prisoner count 1312).

Although the prisoner count of JCCC increased above capacity by early 2017, by that

time prison officials had transferred Savage to NFCC, where the prisoner count was

well below capacity (capacity 2610, prisoner count 1821). At that time, NFCC had

filled 217 staff positions, budgeted 225 staff positions, and had authorization to fill

295 staff positions.

      Given these facts, the district court concluded Savage failed to demonstrate a

genuine dispute of material fact regarding whether he faced an unconstitutional risk

of violence or physical injury due to overcrowding and understaffing. The court

concluded the facilities generally met the minimum standards set by the principal

accrediting agency, the American Corrections Association (ACA), and that “prisoner

counts were well within the zone suggested by the various Eighth Amendment cases

as meeting constitutional norms.” R. Vol. 2 at 271. See, e.g., Brown v. Plata,

563 U.S. 493, 539–41 (2011) (affirming 137.5% capacity as a remedial target in case

alleging unconstitutional overcrowding).

                                            5
      The district court dismissed as moot the official capacity claims against the

JCCC warden because Savage was no longer a JCCC inmate. The court dismissed

the official capacity claims against ODOC director Crow and the individual capacity

claims against Bryant and Patton based on the findings in the Special Report.

Finally, the court declined to exercise supplemental jurisdiction over Savage’s

remaining IIED claims. Savage appeals, raising nine issues and seeking

reinstatement of all claims against all defendants.

                                     DISCUSSION

      While we construe pro se arguments liberally, we “cannot take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005). The first and second dismissal orders were for failure to state a

claim upon which relief can be granted, and the third was a grant of summary

judgment. We review both a dismissal under Fed. R. Civ. P. 12(b)(6) and a grant of

summary judgment under Fed. R. Civ. P. 56 de novo. See Barnett v. Hall, Estill,

Hardwick, Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1234 (10th Cir. 2020)

(dismissals for failure to state a claim); May v. Segovia, 929 F.3d 1223, 1234

(10th Cir. 2019) (grants of summary judgment). We likewise “review de novo

whether Defendants are immune from suit.” Collins v. Daniels, 916 F.3d 1302, 1315

(10th Cir.), cert. denied, 140 S. Ct. 203 (2019).

      To withstand a motion to dismiss, a complaint must contain “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                            6
550 U.S. 544, 570 (2007). Conclusory allegations do not suffice. Id. at 557. A

claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “We examine the record and all reasonable

inferences that might be drawn from it in the light most favorable to the non-moving

party.” T-Mobile Cent., LLC v. Unified Gov’t of Wyandotte Cnty., 546 F.3d 1299,

1306 (10th Cir. 2008) (internal quotation marks omitted).

   1. Whether the District Court Correctly Concluded that Legislative Immunity Barred
      Savage’s Claims Against Hickman, Bingman, and Jolley

       Savage challenges the district court’s dismissal, under the doctrine of absolute

legislative immunity, of his amended claims against three Oklahoma legislators.

“Absolute legislative immunity attaches to all actions taken in the sphere of

legitimate legislative activity.” Bogan v. Scott-Harris, 523 U.S. 44, 54 (1998)

(internal quotation marks omitted). This includes decisions regarding prison funding,

which are “a discretionary, policymaking decision implicating the budgetary

priorities of the [state] and the services the [state] provides to its constituents.” Id. at

55–56.

       Citing Ryan v. Burlington County, 889 F.2d 1286, 1291 (3d Cir. 1989), Savage

argues these defendants’ actions were administrative, not legislative, because their


                                             7
decisions only affected a small number of individuals—i.e., Oklahoma’s prison

population. But we have declined to follow Ryan and cases like it which determine

legislative function by “rest[ing] their analysis on the number of persons affected by

a legislative body’s decision.” Kamplain v. Curry Cnty. Bd. of Comm’rs, 159 F.3d

1248, 1251 (10th Cir. 1998). 4 We therefore reject this argument and affirm the

dismissal of Hickman, Bingman, and Jolley.

   2. Whether the District Court Correctly Concluded Savage Failed to Sufficiently
      Plead Eighth Amendment Claims Against Cline and Doke

      Savage challenges the district court’s dismissal of his Eighth Amendment

claims against Cline and Doke. An Eighth Amendment conditions-of-confinement

claim has both a subjective and objective component: “courts considering a

prisoner’s claim must ask both if the officials acted with a sufficiently culpable state

of mind and if the alleged wrongdoing was objectively harmful enough to establish a

constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (internal

alterations and quotation marks omitted). An official is not liable “unless the official

knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists, and he must also draw the inference.” Farmer v. Brennan,

511 U.S. 825, 837 (1994). For the objective component, “only those deprivations



      4
        Savage also asserts the doctrine of legislative immunity violates the
constitutional doctrine of separation of powers. But, because he devotes no more
than one unsupported sentence to this argument, it is insufficiently developed for us
to consider. See Garrett, 425 F.3d at 841.
                                            8
denying the minimal civilized measure of life’s necessities are sufficiently grave to

form the basis of an Eighth Amendment violation.” Hudson, 503 U.S. at 9 (internal

quotation marks omitted).

      In his original complaint, Savage alleged Cline and Doke were individually

liable for the crowded prison conditions because, despite regular inspections of

JCCC, they did not act to remedy the overcrowding. We held these allegations were

insufficient to plead the subjective element of an Eighth Amendment claim because

they “[did] not plausibly suggest that [Cline or Doke] were personally aware of

conditions at JCCC giving rise to a substantial risk that inmates would suffer serious

harm.” Savage, 663 F. App’x at 594. We also held that, to the extent Savage

complained that the crowded prison conditions impacted “sanitation facilities, food

supplies, prison maintenance, and other programs,” his allegations “[rose] merely to

the level of discomfort or inconvenience, and [were] not sufficiently serious to

support an Eighth Amendment claim.” Id. at 592. Although we reinstated Savage’s

claims that prison conditions posed an unconstitutional risk to his personal safety, we

affirmed the dismissal of his claims alleging substandard environmental conditions.

      In his amended complaint, Savage added allegations that Cline and Doke had

personally read inspection reports showing substandard environmental conditions. R.

Vol. 1 at 253. Assuming these additional allegations cured the deficiency in his

complaint in the subjective component of his claims, they did not address the

deficiency in the objective component pertaining to substandard environmental

conditions. We therefore affirm the dismissal of Cline and Doke.

                                           9
   3. Whether the District Court Correctly Dismissed Savage’s § 1983 Claim for
      Emotional Distress

        Savage challenges the district court’s dismissal, under 42 U.S.C. § 1997e(e),

of the claims in his amended complaint for emotional distress damages in connection

with his § 1983 claims. We need not address this challenge separately, because

Savage’s § 1983 claims fail regardless of whether he made the prior showing of

physical injury required under § 1997e(e).

   4. Whether the District Court Correctly Concluded Savage Failed to Sufficiently
      Plead Eighth Amendment Claims Against Allbaugh

        Savage argues the district court erroneously dismissed the individual capacity

claims against Allbaugh in his amended complaint. Savage’s claims against

Allbaugh, unlike his claims against Patton and Bryant, did not allege that Allbaugh

had any personal involvement in the alleged violation of his Eighth Amendment

rights. See Farmer, 511 U.S. at 837. The district court therefore correctly dismissed

them.

   5. Whether the District Court Correctly Dismissed the Claims Against Fallin Based
      on Legislative Immunity

        Savage argues the district court erred in dismissing his claims against Fallin

because his amended complaint adequately pled that she took unlawful administrative

actions outside the scope of her legislative immunity. In his amended complaint,

Savage alleged Fallin was liable for failing to sign certain bills, failing to seek a

larger appropriation for ODOC, failing to “prompt” the Oklahoma legislature to

increase the ODOC budget, promoting laws to make more crimes a felony, defending


                                            10
the lack of funding to ODOC, and appointing too many former prosecutors to the

pardon and parole board who would not grant pardons or parole. We agree with the

district court that these actions are all within the scope of Fallin’s policymaking

authority and that legislative immunity therefore protects her from suit.

      Savage now argues that “only some of the complaints might possibly be

considered legislative, but not all.” Opening Br. at 19. He points to the allegation in

his amended complaint that “Governor Fallin was primarily responsible for the

continual delay of implementing the Justice Reform Initiative (JRI) and other

proposed programs to address prison overcrowding and understaffing.” Id. (quoting

R. Vol. 1 at 251). Assuming, though, that delay of the JRI is an administrative

action, the conclusory allegation that Fallin “was primarily responsible” for that

delay, without more, is insufficient to state a claim for relief under § 1983. We

therefore affirm the district court’s dismissal of the claims against Fallin.

   6. Whether the District Court Reasonably Declined to Appoint Counsel or to Permit
      More Discovery Before Ruling on Defendants’ Motions for Summary Judgment

      Savage challenges the district court’s third dismissal order on the basis that he

did not have the benefit of appointed counsel when preparing written discovery

requests prior to the entry of summary judgment. 5 He acknowledges that he “had a

few relevant discovery request[s] which [were] attributed to luck,” Opening Br. at 22,



      5
         Appointed counsel represented Savage from August 2017 to May 2018 but
withdrew for personal reasons. Savage moved for appointed counsel again, but the
district court denied that motion in October 2018. Savage appealed that denial, but
we dismissed the appeal for lack of subject matter jurisdiction.
                                           11
but asserts that more discovery and the help of appointed counsel would have led to a

different outcome. We reject this contention. “We review the denial of appointment

of counsel in a civil case for an abuse of discretion.” Rucks v. Boergermann, 57 F.3d

978, 979 (10th Cir. 1995). Savage does not offer any reason to conclude the district

court abused its discretion when it declined to appoint counsel. He also does not

articulate what discovery the district court denied, why the denial of that discovery

was improper, or how the discovery would have altered the summary-judgment

decision. He therefore falls well short of establishing an abuse of discretion.

   7. Whether the District Court Correctly Granted Summary Judgment Against Savage
      on his Eighth Amendment Claims Based on the Special Report

      Savage argues the district court should not have granted summary judgment on

his Eighth Amendment claims because, notwithstanding the findings of the Special

Report, the conditions at JCCC and NFCC posed an unconstitutionally high risk to

his personal safety. He argues the district court erred by relying on an ACA audit

report of JCCC, points to allegations in his amended complaint that the staffing

levels at JCCC were insufficient, and cites interrogatory responses in which the

defendants indicated there were 128 “reportable incidents” at JCCC from December

25, 2013 through November 1, 2018 and 309 such incidents at NFCC from August

17, 2016 through December 31, 2018. (Opening Br. at 25–26, citing R. Vol. 2 at 173,

182). These arguments are unpersuasive.

      Although we agree that accreditation from the ACA does not, in itself,

guarantee that prison conditions satisfy constitutional standards, see Gates v. Cook,


                                          12
376 F.3d 323, 337 (5th Cir. 2004), the district court did not rely exclusively on

JCCC’s compliance with ACA standards when it concluded that JCCC’s conditions

did not pose an unconstitutional risk to inmate safety. The undisputed material facts

demonstrated that prisoner counts were lower than that suggested by Eighth

Amendment cases as meeting constitutional standards and that the incidence of

violence was rare at JCCC while Savage was an inmate there. And, the “reportable

incidents” Savage cites from the defendants’ interrogatory responses include many

incidents other than verified instances of inmate-on-inmate violence. See R. Vol. 2 at

179–82. These statistics alone are insufficient to demonstrate Savage was

“incarcerated under conditions posing a substantial risk of serious harm.” Farmer,

511 U.S. at 834.

   8. Whether the District Court Correctly Granted Summary Judgment to Patton

      Savage argues the district court erred in dismissing his individual capacity

claims against Patton. Savage asserted that Patton was individually responsible for

the decision to transfer some prisoners from county jails to the state system. The

district court, relying on Okla. Stat. tit. 57, § 521(A), accepted Patton’s argument that

such transfers were legally required. Savage challenges that argument on appeal.

We need not resolve this challenge, though, because we agree with the district court’s

ultimate determination that JCCC and NFCC were not unconstitutionally

overcrowded.




                                           13
   9. Whether the District Court Correctly Dismissed Savage’s Claims for IIED

      Savage argues the district court should reinstate his claim for IIED. The

district court declined to exercise supplemental jurisdiction over this claim because it

dismissed all federal claims. See Brooks v. Gaenzle, 614 F.3d 1213, 1229 (10th Cir.

2010) (“If federal claims are dismissed before trial, leaving only issues of state law,

the federal court should decline the exercise of jurisdiction by dismissing the case

without prejudice.” (internal quotation marks and alterations omitted)). Having

affirmed the dismissal of the federal claims on the merits, we decline to disturb this

conclusion as to the state claims.

                                     CONCLUSION

      We affirm the judgment of the district court.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                           14